Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710137515.X, filed on 03/09/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019, 04/15/20 and 04/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3 and 13 is/are rejected under of 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hofmeyer (US5357802A).

Regarding claim 1, Hofmeyer (US5357802A) discloses A gravity gradient measurement apparatus, comprising a turntable (3), rotating horizontally around an earth-vertical axis (Fig.1 Gradiometer (10), disc assembly 14,
Gravity gradiometer traversing a region of earth’s terrain) 
a first three-axis accelerometer (1), a second three-axis accelerometer (2) (Fig. 1 and 3, plurality of accelerometers 36)
a vacuum layer (7), arranged on the turntable and defining a first chamber with the turntable, (Fig. 4 stationary housing 46, disc assembly 14 and rotating housing 42) and
measurement module (Fig. 4 computer 68);
 wherein, the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are located in the first chamber (Col 5. Line 37 As shown in FIG. 4, the disc assembly 14 is supported within a rotating housing 42 which is made to rotate, along with the disc assembly 14, by a motor 44 within a stationary housing 46. The disc assembly 14 includes the disc 38 and the plurality of accelerometers 36, as has been disclosed in);
the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are arranged symmetrically on an x- axis with respect to an origin of coordinates (Col 4. Line 21. With reference to FIGS. 1 and 3, the disc assembly ;
both the first three-axis accelerometer (1) and the second three-axis accelerometer (2) have a distance of R from the origin of coordinates (Col. 4. Line 21. With reference to Figs. 1 and 3, the disc assembly 14 comprises a plurality of accelerometers 36 disposed with circular symmetry about the axis 20 and are uniformly positioned at equal Radii R from the axis 20); 
the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are arranged symmetrically on an z-axis with respect to the origin of coordinates; and the first three-axis accelerometer and the second three-axis accelerometer are spaced at a distance of h on the z-axis (Col. 4 Line 21. spaced apart with equal spacing in the circumferential direction of forty-five degree about the axis 20, Fig. 6 A2 and B4 spaced with certain distance on the spin axis, 104); and
the measurement module determines a gravity gradient on the coordinate axes according to acceleration values measured by the first three-axis accelerometer (1) and the second three-axis accelerometer (2) (Col. 7, line 16. As noted above, the gradient T is defined by the ratio of the difference of acceleration measured by an accelerometer at two spaced-apart locations divided by the spacing between the two locations).

Regarding claim 2, Hofmeyer (US5357802A) discloses The gravity gradient measurement apparatus of claim 1, further comprising: an first magnetic shield (4), arranged in the first chamber, for shielding the interference of the external geomagnetic field; the first magnetic shield (4) and the turntable (3) define a second chamber, in which the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are located (Col. 5 line 61. A magnetic shield 56 is disposed along the inner surface of the rotating housing 42 to shield the electromagnets (not shown) of the accelerometers 36 from outside magnetic fields and, thereby, ensure precision to the measurements of the accelerometers 36).
Regarding claim 3, Hofmeyer (US5357802A) discloses The gravity gradient measurement apparatus of claim 2, wherein, the first magnetic shield (4) is a metal shield layer (Col. 5 line 61. A magnetic shield 56 is disposed along the inner surface of the rotating housing 42 to shield the electromagnets (not shown) of the accelerometers 36 from outside magnetic fields).

Regarding claim 13, Hofmeyer (US5357802A) discloses A gravity gradient measurement method, comprising: 
measuring acceleration using a first three-axis accelerometer (1) and a second three-axis accelerometer (2) ( Fig. 1 and 3, plurality of accelerometers 36, Fig 4 computer 68) ; and 
determining a gravity gradient on the coordinate axes according to the acceleration (Col. 7, line 16. As noted above, the gradient T is defined by the ratio of the difference of acceleration measured by an accelerometer at two spaced-apart locations divided by the spacing between the two locations); 
wherein, the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are arranged in a chamber defined by a turntable (3) and a vacuum layer (7) ( Fig. 4 accelerometer 36, disc assembly 14, stationary housing 46, and rotating housing 42); 
the turntable (3) rotates horizontally around an earth-vertical axis (Fig.1 Gradiometer (10), disc assembly 14, Gravity gradiometer traversing a region of earth’s terrain); 
the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are arranged symmetrically on an x axis with respect to an origin of coordinates (Col 4. Line 21. With reference to FIGS. 1 and 3, the disc assembly 14 comprises a plurality of accelerometers 36 disposed with circular symmetry about the axis 20);
 both the first three-axis accelerometer (1) and the second three-axis accelerometer (2) have a distance of R from the origin of coordinates (Col. 4. Line 21. With reference to Figs. 1 and 3, the disc assembly 14 comprises a plurality of accelerometers 36 disposed with circular symmetry about the axis 20 and are uniformly positioned at equal Radii R from the axis 20); 
 the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are arranged symmetrically on an z axis with respect to an origin of coordinates; and   the first three-axis accelerometer and the second three-axis accelerometer are spaced at a distance of h on the z axis (Col. 4 Line 21. spaced apart with equal spacing in the circumferential direction of forty-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 USC 103 as being unpatentable over Hofmeyer (US5357802A) as applied to claim 3 in view of Imamura (US20100223796A1)
Regarding claim 4, Hofmeyer teaches: The gravity gradient measurement apparatus of claim 3, however Hofmeyer does not disclose, wherein, the material of the first magnetic shield (4) is permalloy.
Imamura teaches: wherein, the material of the first magnetic shield (4) is permalloy (Imamura, para [0050]. specifically, the above sensor holders or the housing can include magnetic shielding material. Such material generally has magnetically high permeability. Examples of the material is permalloy, PC-Permalloy, Supermalloy, Mu-metal, Sendust, and so on, PC-Permalloy contains approximately 78-80% of nickel).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Imamura into Hofmeyer to provide “high accuracy, it is desirable to keep the .



Claim 9 is rejected under 35 USC 103 as being unpatentable over Hofmeyer (US5357802A) as applied to claim 1 in view of RISTIC (US5487305A)
Regarding claim 9, Hofmeyer teaches: The gravity gradient measurement apparatus of claim 1, however Hofmeyer does not disclose, wherein, the first three-axis accelerometer (1) and the second three-axis accelerometer (2) respectively comprises a suspended mass (8), an x-axis acceleration detection electrode (9), a y-axis acceleration detection electrode (10) and a z-axis acceleration detection electrode (11);  3HP201900205US (39710-1) the x-axis acceleration detection electrode (9), the y-axis acceleration detection electrode (10) and the z-axis acceleration detection electrode (11) define a cavity; and the suspended mass (8) is suspended at a central position of the cavity; the x-axis acceleration detection electrode (9), the y-axis acceleration detection electrode (10) and the z-axis acceleration detection electrode (11) are configured to measure a displacement of the suspended mass (8) in the directions of the x axis, the y axis and the z axis, respectively, so as to obtain the acceleration in the directions of the x axis, the y axis and the z axis according to the measured displacement.
Ristic teaches: wherein, the first three-axis accelerometer (1) and the second three-axis accelerometer (2) respectively comprises a suspended mass (8), an x-axis acceleration detection electrode (9), a y-axis acceleration detection electrode (10) and a z-axis acceleration detection electrode (11);  3HP201900205US (39710-1) the x-axis acceleration detection electrode (9), the y-axis acceleration detection electrode (10) and the z-axis acceleration detection electrode (11) define a cavity; and the suspended mass (8) is suspended at a central position of the cavity; the x-axis acceleration detection electrode (9), the y-axis acceleration detection electrode (10) and the z-axis acceleration detection electrode (11) are configured to measure a displacement of the suspended mass (8) in the directions of the x axis, the y axis and the z axis, respectively, so as to obtain the acceleration in the directions of the x axis, the y axis and the z axis according to the measured displacement (Ristic, col4, line 10. FIG. 3 illustrates the three mutually orthogonal axes and the related capacitances. As accelerometer 10 is accelerated along the Z axis, the capacitances 26 and 27 vary oppositely, one increases while the other decreases, so that the change in capacitance is increased and easier to detect. As accelerometer 10 is accelerated along the Y axis, the capacitances 36 and 37 vary oppositely and as accelerometer 10 is accelerated along the X axis, the capacitances 38 and 39 vary oppositely).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system .

Claim 10 is rejected under 35 USC 103 as being unpatentable over Hofmeyer in view of Ristic as applied to claim 9 further in view of Browning (US3965753A).
Regarding claim 10, Hofmeyer in view of Ristic teaches: The gravity gradient measurement apparatus of claim 9, however Hofmeyer in view of Ristic does not teach wherein, the suspended mass (8) is a hollow metal mass with an enclosed outer surface.
Browning teaches: wherein, the suspended mass (8) is a hollow metal mass with an enclosed outer surface ((15) For a three axis configuration as shown in FIG. 1A there is a housing 11' serving substantially the same purpose as the stationary sphere 11 of FIGS. 1 and 2, namely to contain the sensing mass 10 in a vacuum or gas. In this embodiment the housing 11' is made sufficiently large to house also horizontally aligned pairs of energizable plates 12, 12' and 13, 13' on horizontal axes 112 and 113 together with a pair of vertically aligned pairs of energizable plates 14, 14' on a vertical axis 114).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Browning into Hofmeyer in view of Ristic to provide “ an active and/or passive instrument where the sensing mass is made to oscillate with a linear trajectory or .

Claim(s) 11 and 14 is/are rejected under 35 USC 103 as being unpatentable over Hofmeyer (US5357802A) as applied to claim 1 and 13 respectively in view of Carroll (US20120210783A1)
Regarding claim 11, Hofmeyer teaches: The gravity gradient measurement apparatus in accordance with claim 1, however Hofmeyer does not disclose, wherein, the gravity gradient Gg is:
Gg =                         
                            
                                
                                    
                                         
                                        G
                                        x
                                        x
                                    
                                    
                                         
                                        G
                                        x
                                        y
                                         
                                    
                                    
                                        G
                                        x
                                        z
                                         
                                    
                                
                                
                                    
                                        G
                                        y
                                        x
                                    
                                    
                                        G
                                        y
                                        y
                                    
                                    
                                        G
                                        y
                                        z
                                    
                                
                                
                                    
                                        G
                                        z
                                        x
                                    
                                    
                                        G
                                        z
                                        y
                                    
                                    
                                        G
                                        z
                                        z
                                    
                                
                            
                        
                    
wherein, Gxx, Gyy and Gzz are respectively the gravity gradient on the x axis, the y axis and the z axis, Gxy and  Gyx are the gravity gradient on the x axis and the y axis, Gxz and Gzx the gravity gradient on the x axis and the z axis, and Gyz and Gzy are the gravity gradient on the y axis and the z axis, satisfying  
Gxx + Gyy + Gzz = 0, Gxy = Gyx, Gxz = Gzx, Gyz = Gzy
Carroll teaches: wherein, the gravity gradient Gg is:
Gg =                         
                            
                                
                                    
                                         
                                        G
                                        x
                                        x
                                    
                                    
                                         
                                        G
                                        x
                                        y
                                         
                                    
                                    
                                        G
                                        x
                                        z
                                         
                                    
                                
                                
                                    
                                        G
                                        y
                                        x
                                    
                                    
                                        G
                                        y
                                        y
                                    
                                    
                                        G
                                        y
                                        z
                                    
                                
                                
                                    
                                        G
                                        z
                                        x
                                    
                                    
                                        G
                                        z
                                        y
                                    
                                    
                                        G
                                        z
                                        z
                                    
                                
                            
                        
                    
wherein, Gxx, Gyy and Gzz are respectively the gravity gradient on the x axis, the y axis and the z axis, Gxy and Gyx are the gravity gradient on the x axis and the y axis, Gxz and Gzx the gravity gradient on the x axis and the z axis, and Gyz and Gzy are the gravity gradient on the y axis and the z axis, satisfying  
Gxx + Gyy + Gzz = 0, Gxy = Gyx, Gxz = Gzx, Gyz = Gzy
(Carroll para. [0005], The gravity gradient, which is the spatial gradient of the vector a, is denoted here as (G), and is a second-order tensor. This tensor can be projected onto reference frame FA to form a 3×3 matrix .GA, thusly:
  GA =                         
                            
                                
                                    
                                         
                                        G
                                        x
                                        x
                                    
                                    
                                         
                                        G
                                        x
                                        y
                                         
                                    
                                    
                                        G
                                        x
                                        z
                                         
                                    
                                
                                
                                    
                                        G
                                        y
                                        x
                                    
                                    
                                        G
                                        y
                                        y
                                    
                                    
                                        G
                                        y
                                        z
                                    
                                
                                
                                    
                                        G
                                        z
                                        x
                                    
                                    
                                        G
                                        z
                                        y
                                    
                                    
                                        G
                                        z
                                        z
                                    
                                
                            
                        
                    
Where the elements of GA are the partial derivatives of aAx, aAy and aAz with respect to x, y and z. That  is Gxx= (                        
                            
                                
                                    d
                                    a
                                    A
                                    x
                                     
                                
                                
                                    d
                                    x
                                
                            
                        
                     ),  Gxy=(                        
                            
                                
                                    d
                                    a
                                    A
                                    x
                                     
                                
                                
                                    d
                                    y
                                
                            
                        
                     ), Gxz=(                        
                            
                                
                                    d
                                    a
                                    A
                                    x
                                     
                                
                                
                                    d
                                    z
                                
                            
                        
                     ), Gyx=(                        
                            
                                
                                    d
                                    a
                                    A
                                    y
                                     
                                
                                
                                    d
                                    x
                                
                            
                        
                     ),  Gyy=(                        
                            
                                
                                    d
                                    a
                                    A
                                    y
                                     
                                
                                
                                    d
                                    y
                                
                            
                        
                     ), Gyz=(                        
                            
                                
                                    d
                                    a
                                    A
                                    y
                                
                                
                                    d
                                    z
                                
                            
                        
                     ), Gzx=(                        
                            
                                
                                    d
                                    a
                                    A
                                    z
                                     
                                
                                
                                    d
                                    x
                                
                            
                        
                     ), Gzy=(                        
                            
                                
                                    d
                                    a
                                    A
                                    z
                                     
                                
                                
                                    d
                                    y
                                
                            
                        
                     ), Gzz=(                        
                            
                                
                                    d
                                    a
                                    A
                                    z
                                     
                                
                                
                                    d
                                    z
                                
                            
                        
                     ). Note that as a conservative field, two fundamental properties of that field are that the matrix GA is symmetric, that is, Gxy = Gyx, Gxz = Gzx, Gyz = Gzy and that it satisfies Laplace equation with the result that the trace of GA is equal to Zero, i.e., Gxx + Gyy + Gzz = 0).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Carroll into Hofmeyer to provide “an improved method for making and processing measurements using gravity gradiometers, which allows the effects of low-frequency measurement errors to be reduced or eliminated, including the effects of constant biases and biases which drift with respect to time in various 

Regarding claim 14, Hofmeyer teaches: The method of claim 13, however Hofmeyer does not disclose, wherein, the gravity gradient Gg is:
Gg =                         
                            
                                
                                    
                                         
                                        G
                                        x
                                        x
                                    
                                    
                                         
                                        G
                                        x
                                        y
                                         
                                    
                                    
                                        G
                                        x
                                        z
                                         
                                    
                                
                                
                                    
                                        G
                                        y
                                        x
                                    
                                    
                                        G
                                        y
                                        y
                                    
                                    
                                        G
                                        y
                                        z
                                    
                                
                                
                                    
                                        G
                                        z
                                        x
                                    
                                    
                                        G
                                        z
                                        y
                                    
                                    
                                        G
                                        z
                                        z
                                    
                                
                            
                        
                    
wherein, Gxx, Gyy and Gzz are respectively the gravity gradient on the x axis, the y axis and the z axis, Gxy and Gyx are the gravity gradient on the x axis and the y axis, Gxz and Gzx the gravity gradient on the x axis and the z axis, and Gyz and Gzy are the gravity gradient on the y axis and the z axis, satisfying  
Gxx + Gyy + Gzz = 0, Gxy = Gyx, Gxz = Gzx, Gyz = Gzy
Carroll teaches: wherein, the gravity gradient Gg is:
Gg =                         
                            
                                
                                    
                                         
                                        G
                                        x
                                        x
                                    
                                    
                                         
                                        G
                                        x
                                        y
                                         
                                    
                                    
                                        G
                                        x
                                        z
                                         
                                    
                                
                                
                                    
                                        G
                                        y
                                        x
                                    
                                    
                                        G
                                        y
                                        y
                                    
                                    
                                        G
                                        y
                                        z
                                    
                                
                                
                                    
                                        G
                                        z
                                        x
                                    
                                    
                                        G
                                        z
                                        y
                                    
                                    
                                        G
                                        z
                                        z
                                    
                                
                            
                        
                    
wherein, Gxx, Gyy and Gzz are respectively the gravity gradient on the x axis, the y axis and the z axis, Gxy and Gyx are the gravity gradient on the x axis and the y axis, Gxz and Gzx the gravity gradient on the x axis and the z axis, and Gyz and Gzy are the gravity gradient on the y axis and the z axis, satisfying  
Gxx + Gyy + Gzz = 0, Gxy = Gyx, Gxz = Gzx, Gyz = Gzy
A to form a 3×3 matrix .GA, thusly:
  GA =                         
                            
                                
                                    
                                         
                                        G
                                        x
                                        x
                                    
                                    
                                         
                                        G
                                        x
                                        y
                                         
                                    
                                    
                                        G
                                        x
                                        z
                                         
                                    
                                
                                
                                    
                                        G
                                        y
                                        x
                                    
                                    
                                        G
                                        y
                                        y
                                    
                                    
                                        G
                                        y
                                        z
                                    
                                
                                
                                    
                                        G
                                        z
                                        x
                                    
                                    
                                        G
                                        z
                                        y
                                    
                                    
                                        G
                                        z
                                        z
                                    
                                
                            
                        
                    
Where the elements of GA are the partial derivatives of aAx, aAy and aAz with respect to x, y and z. That  is Gxx= (                        
                            
                                
                                    d
                                    a
                                    A
                                    x
                                     
                                
                                
                                    d
                                    x
                                
                            
                        
                     ),  Gxy=(                        
                            
                                
                                    d
                                    a
                                    A
                                    x
                                     
                                
                                
                                    d
                                    y
                                
                            
                        
                     ), Gxz=(                        
                            
                                
                                    d
                                    a
                                    A
                                    x
                                     
                                
                                
                                    d
                                    z
                                
                            
                        
                     ), Gyx=(                        
                            
                                
                                    d
                                    a
                                    A
                                    y
                                     
                                
                                
                                    d
                                    x
                                
                            
                        
                     ),  Gyy=(                        
                            
                                
                                    d
                                    a
                                    A
                                    y
                                     
                                
                                
                                    d
                                    y
                                
                            
                        
                     ), Gyz=(                        
                            
                                
                                    d
                                    a
                                    A
                                    y
                                
                                
                                    d
                                    z
                                
                            
                        
                     ), Gzx=(                        
                            
                                
                                    d
                                    a
                                    A
                                    z
                                     
                                
                                
                                    d
                                    x
                                
                            
                        
                     ), Gzy=(                        
                            
                                
                                    d
                                    a
                                    A
                                    z
                                     
                                
                                
                                    d
                                    y
                                
                            
                        
                     ), Gzz=(                        
                            
                                
                                    d
                                    a
                                    A
                                    z
                                     
                                
                                
                                    d
                                    z
                                
                            
                        
                     ). Note that as a conservative field, two fundamental properties of that field are that the matrix GA is symmetric, that is, Gxy = Gyx, Gxz = Gzx, Gyz = Gzy and that it satisfies Laplace equation with the result that the trace of GA is equal to Zero, i.e., Gxx + Gyy + Gzz = 0).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Carroll into Hofmeyer to provide “an improved method for making and processing measurements using gravity gradiometers, which allows the effects of low-frequency measurement errors to be reduced or eliminated, including the effects of constant biases and biases which drift with respect to time in various ways. This method may be applied to all types of gravity gradiometer instruments.” (Carroll, para. [0031]).

Allowable Subject Matter
Claims 5-8, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior arts of record, alone or in combination, do not fairly teach or suggest “further comprising: a second magnetic shield (5), arranged in the second chamber, for shielding the interference of an external alternating current magnetic field; the second magnetic shield (5) and the turntable (3) define a third chamber, in which the first three-axis accelerometer (1) and the second three-axis accelerometer (2) are located” including all of the limitations of the base claim and any intervening claims.
Claim 6 depends on claim 5 and claim 5 depends on claim 4, therefore claims 6-8 are objected for dependent upon claim 5.

Regarding claim 12, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein, specifically, the measurement module adopts the following formula
A1x – A2x = hSinωtGyz – hCosωtGxz +2RSin2ωtGxy - RCos2ωt (Gxx-Gyy) – R (Gxx + Gyy) -2Rωz2  
A1y – A2y = hCosωtGyz – hSinωtGxz +2RCos2ωtGxy - RSin2ωt (Gxx-Gyy) + 2Rώz
A1z –A2z = 2RSinωtGyz – 2RCosωtGxz-hGzz
to determine components Gyz, Gxz, Gxy and Gxx-Gyy of the gravity gradient; and determines a component Gzz of the gravity gradient using the formula Gzz= (A2z –A1z)/h;
wherein, A1x, A1y and A1z respectively represent measurement outputs of the first three-axis accelerometer Al in the directions of the x axis, the y axis and the z axis; A2x, A2y and A2z respectively represent measurement outputs of the second three- axis accelerometer A2 in the directions of the x axis, the y axis and the z axis; and ω is an angular velocity vector, ώ is angular acceleration around the z axis” including all of the limitations of the base claim and any intervening claims.

Regarding claim 15, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein, determining the gravity gradient on the coordinate axes according to acceleration values measured by the first three-axis accelerometer (1) and the second three-axis accelerometer (2) comprises:
A1x – A2x = hSinωtGyz – hCosωtGxz +2RSin2ωtGxy - RCos2ωt (Gxx-Gyy) – R (Gxx + Gyy) -2Rωz2
A1y – A2y = hCosωtGyz – hSinωtGxz +2RCos2ωtGxy - RSin2ωt (Gxx-Gyy) + 2Rώz
A1z –A2z = 2RSinωtGyz – 2RCosωtGxz-hGzz
to determine components Gyz, Gxz, Gxy and Gxx-Gyy of the gravity gradient; and determines a component Gzz of the gravity gradient using the formula Gzz= (A2z –A1z)/h;
wherein, A1x, A1y and A1z respectively represent measurement outputs of the first three-axis accelerometer Al in the directions of the x axis, the y axis and the z axis; A2x, A2y and A2z respectively represent measurement outputs of the second three- axis accelerometer A2 in the directions of the x axis, the y axis and the z axis; and ω is an angular velocity vector, ώ is angular acceleration around the z axis” including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T. /            Examiner, Art Unit 2863                                                                                                                                                                                            





/SON T LE/Primary Examiner, Art Unit 2863